UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1849



JOHNNY R. EVERETT, SR.,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT OF VETERANS AFFAIRS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-98-754-3)


Submitted:   September 30, 1999           Decided:   October 6, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny R. Everett, Sr., Appellant Pro Se. Debra Jean Prillaman,
Assistant United States Attorney, Joan Elizabeth Evans, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Johnny R. Everett, Sr., appeals the district court’s order

dismissing his civil action.    We have reviewed the record and the

district court’s opinion and find no reversible error.      Accord-

ingly, we affirm on the reasoning of the district court.        See

Everett v. Department of Veterans Affairs, No. CA-98-754-3 (E.D.

Va. May 7, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2